      2:18-mn-02873-RMG            Date Filed 05/21/21       Entry Number 1623-1               Page 1 of 21

State of Wisconsin
DEPARTMENT OF NATURAL RESOURCES
                                                                  Tony Evers, Governor
101 S. Webster Street
                                                              Preston D. Cole, Secretary
Box 7921
                                                                   Telephone 608-266-2621
Madison WI 53707-7921
                                                                   Toll Free 1-888-936-7463
                                                                  TTY Access via relay - 711


May 18, 2021

MR. JEFFREY DANKO
JOHNSON CONTROLS, INC
5757 N. GREEN BAY AVENUE
MILWAUKEE, WI 53209

MR. SCOTT WAHL
TYCO FIRE PRODUCTS LP
1 STANTON STREET
MARINETTE, WI 54143

        SUBJECT:        Conditional Approval of Groundwater Extraction and Treatment System (GETS)
                        Interim Remedial Action Design Report (RADR)
                        JCI/Tyco FTC PFAS, 2700 Industrial Parkway South, Marinette, WI
                        BRRTS #02-38-580694

Dear Mr. Danko and Mr. Wahl:

On February 26, 2021 the Wisconsin Department of Natural Resources (DNR) received the Groundwater
Extraction and Treatment System Interim Remedial Action Design Report (GETS RADR) for the above-
referenced site submitted by Arcadis U.S., Inc. (Arcadis), on behalf of Johnson Controls, Inc. and Tyco Fire
Products LP (JCI/Tyco). The report was accompanied by the appropriate fee of $1,050, required under Wisconsin
Administrative Code (Wis. Adm. Code) § NR 749.04(1) for formal DNR review and response.

The DNR thanks JCI/Tyco for its plans to implement an interim action that is designed to remove per- and
polyfluoroalkyl substances (PFAS) mass from the environment and reduce further spread PFAS from the site. The
DNR expects that one or more actions may be needed to achieve the final remedial goals but finds the GETS
interim action is designed to meet the remedial objectives it has provided in the GETS RADR. The DNR finds
that JCI/Tyco’s design for the GETS incorporates current proven technologies for PFAS remediation; is based on
available site data; and can be adapted to future changes in technology and site conditions. In accordance with
Wis. Adm. Code § NR 724.07, the DNR conditionally approves the GETS RADR. The DNR’s conditional
approval is specific to the requirements of ch. NR 724 Wis. Adm. Code and does not constitute an approval of the
engineering design or approvals for other permits or permissions that JCI/Tyco must obtain for construction
and/or operations of the GETS. The conditions of DNR’s approval requires that JCI/Tyco complete several
actions, which are described in this letter.

Background
JCI/Tyco is investigating and responding to the discharge PFAS to the environment at the JCI/Tyco Ansul Fire
Technology Center (FTC), located at 2700 Industrial Parkway South in Marinette, Wisconsin (the “Site”). The
discharge occurred as the result of fire suppressant training, testing, research and development of PFAS-
containing aqueous film forming foams (AFFF) at the Site from the early 1960’s through 2017.

Data collected to date by JCI/Tyco indicates PFAS contaminants have spread from the FTC and impacted private
and public potable wells and surface water in the Town of Peshtigo, and surface water in the Bay of Green Bay in
Lake Michigan. JCI/Tyco’s site investigation into other transport pathways and into the degree and extent of
contamination is still on-going.
        2:18-mn-02873-RMG           Date Filed 05/21/21        Entry Number 1623-1           Page 2 of 21

May 18, 2021                                                                                            Page 2 of 9
Response to GETS RADR
BRRTS #02-38-580694


Using the current available data, JCI/Tyco concluded that groundwater with PFAS concentrations greater than
10,000 part per trillion (ppt) is present beneath and to the east of the FTC property (see Figure B-8 from the
GETS RADR provided in Attachment A). Some of the contaminated groundwater upwells and contributes to the
PFAS contamination detected in surface water in Ditch B, which then flows into the Bay of Green Bay in Lake
Michigan. Based on these findings JCI/Tyco proposed an interim remedial action to pump and treat areas of
highly contaminated groundwater that are migrating east from the FTC towards Ditch B.

GETS RADR Summary
JCI/Tyco’s proposed interim remedial action is described in detail in the GETS RADR. JCI/Tyco’s proposed
GETS includes the installation of nine vertical groundwater extraction wells and connected sub-grade piping that
will pump and convey groundwater to a treatment building to be constructed on the northeastern corner of the
FTC property. The proposed layout is shown on Figure 3-1 from GETS RADR (Attachment A). Groundwater
treatment will include oxidation, filtration, granular activated carbon (GAC) and ion exchange resins to remove
PFAS mass from groundwater. Treated water will be discharged into Ditch B at an outfall proposed near Pierce
Avenue (south of Cleveland Ave); the discharge is expected to be monitored and regulated under a Wisconsin
Pollutant Discharge Elimination System (WPDES) General Permit in accordance with Wis. Adm. Code § NR
205.08(1)(b), which JCI/Tyco will apply for separately from the GETS RADR submittal. JCI/Tyco incorporated
flexibility into the design of the extraction, conveyance and treatment systems to allow for modification or added
capacity, if needed in the future.

JCI/Tyco’s GETS RADR includes a summary of the pre-design investigation, groundwater modeling simulations,
a summary of permitting requirements and applicable standards for the proposed remedy and a wetlands
delineation report for a portion of the project area. The GETS RADR also includes a conceptual layout for the
proposed groundwater extraction and treatment system, preliminary engineering design drawings and
specifications and an outline of an operation and maintenance plan to be completed after the system is constructed
and operating parameters are defined. In accordance with the requirements outlined in DNR’s January 21, 2021
response to JCI/Tyco’s Pre-design Investigation Workplan, JCI/Tyco included its proposed Wis. Adm. Code §
NR 724.17(3) long-term monitoring plan (“Monitoring Plan”) for the GETS in Appendix G of the GETS RADR.
The proposed monitoring network is shown on Figure 5-1 in the GETS RADR (Attachment A).

Objectives and Expectations for the GETS
JCI/Tyco’s primary objectives for the GETS are: (1) reduce upwelling of PFAS-contaminated groundwater into
Ditch B; (2) treat the recovered groundwater to reduce the PFAS concentration in the water; and (3) reduce
PFAS-mass flux throughout groundwater plume.

In the GETS RADR, JCI/Tyco included estimates on percentage of PFAS mass to be removed, plume response
and timeframes to achieve the remedial objectives of the GETS. At this time, the DNR considers these estimates
to be preliminary. Refinements of these estimates are expected as more data are gathered during the site
investigation and the long-term monitoring for the GETS, and future calibration of the groundwater model.

The following summarizes the general outcomes expected from operation of the GETS.
    •    While proposed as an interim remedial action, the GETS is expected to run for many years with regular
         performance monitoring, maintenance and pump replacement. (JCI/Tyco’s estimates for PFAS mass
         removal from the GETS are based on model simulations for 30 years of operations.) JCI/Tyco will
         provide updates on operations in semi-annual progress reports submitted to the DNR.

    •    The GETS is expected to remove PFAS mass from the environment and reduce the migration of PFAS
         away from the FTC. JCI/Tyco will monitor the PFAS mass removed by the GETS and the hydraulic
         capture zone where migration is controlled.
        2:18-mn-02873-RMG            Date Filed 05/21/21         Entry Number 1623-1            Page 3 of 21

May 18, 2021                                                                                               Page 3 of 9
Response to GETS RADR
BRRTS #02-38-580694


    •    The GETS is expected to reduce the concentration of PFAS in groundwater in the remediation focus area;
         however, the reductions are not expected to achieve the Wisconsin Department of Health Services (DHS)
         Cycle 10 and 11 recommended groundwater standards for PFAS in the remediation focus area or the
         broader extent of the contaminant plume (see Figure B-8 in from the GETS RADR; Attachment A).
         JCI/Tyco will monitor the PFAS concentrations in groundwater over time in a defined network of Wis.
         Adm. Code ch. NR 141 groundwater monitoring wells.

    •    The GETS is expected to reduce the PFAS concentrations in surface water in Ditch B as shown on Figure
         B-15 in the GETS RADR (Attachment A). JCI/Tyco will monitor surface water concentrations in a
         defined monitoring network.

    •    The treated groundwater effluent is expected to be regulated under a WPDES General Permit; JCI/Tyco
         will monitor and report on the effluent discharge according to criteria established in a coverage letter that
         will be issued to JCI/Tyco for a WPDES permit.

    •    The GETS is expected to draw groundwater levels down approximately 3 feet near each extraction well.
         The drawdown will reduce with distance away from the extraction wells and minimal drawdown (less
         than 0.25 feet) is expected outside the area shown on Figures B-5 in the GETS RADR. JCI/Tyco will
         monitor the drawdown and adjust pumping rates as needed.

    •    The net effect of pumping groundwater and discharging the treated effluent into Ditch B is expected to
         increase the baseflow in Ditch B. JCI/Tyco will monitor the stage and flow in the ditch and adjust
         pumping rates as needed.

    •    The spent GAC from groundwater treatment is expected to be regenerated off-site and returned to the
         treatment system for re-use. Filters and spent ion exchange resins from the groundwater treatment system
         are expected to be disposed of off-site at approved facilities. JCI/Tyco will maintain records of materials
         handling for residuals from the groundwater treatment system.

    •    The GETS is not expected to capture all the PFAS in groundwater migrating eastward from the FTC.

    •    The GETS is not expected reduce the concentration of PFAS in impacted private wells or in groundwater
         outside the remediation focus area of the GETS (e.g., PFAS concentrations will not be reduced to the
         groundwater north and south of the FTC as shown on Figure B-8 from the GETS RADR; Attachment
         A). JCI/Tyco will be required to monitor groundwater outside the area of influence of the GETS as part of
         the on-going site investigation and future potential remedial actions.

DNR expects that one or more actions in addition to the GETS interim action may be needed to achieve the
remedial goals at the Site. Data collected during operation and monitoring of the GETS may help develop other
remedial options for areas not addressed by this interim action.

DNR Review

The DNR reviewed the GETS RADR and finds that the report meets the requirements of Wis. Adm. Code ch. NR
724. JCI/Tyco’s design for the GETS incorporates current proven technologies for PFAS remediation; is based on
the available site data; and aligns with the stated remedial objectives. JCI/Tyco has provided sufficient site data
and analysis in the GETS RADR to proceed with the proposed interim action if certain conditions are met. Based
on this review the DNR conditionally approves the GETS RADR per Wis. Adm. Code § NR 724.07. The
DNR’s conditional approval is specific to the requirements of ch. NR 724 Wis. Adm. Code and does not
constitute an approval of the engineering design or approvals for other permits or permissions that JCI/Tyco must
obtain for construction and/or operations of the GETS.
        2:18-mn-02873-RMG              Date Filed 05/21/21          Entry Number 1623-1             Page 4 of 21

May 18, 2021                                                                                                    Page 4 of 9
Response to GETS RADR
BRRTS #02-38-580694


The schedule associated with these conditions of approval is provided in Attachment C. None of the DNR’s
conditions of approval or technical review comments provided herein should cause delay in JCI/Tyco’s ability to
proceed with proposed construction of the GETS.

Conditions of Approval of GETS RADR: As conditions of the DNR’s approval, JCI/Tyco must complete the
following:

    1) Complete the pre-startup monitoring program described in the Wis. Adm. Code § NR 724.17 Monitoring
       Plan provided as Appendix G of the GETS RADR, including the revisions specified in Attachment B.
    2) Submit a revised Wis. Adm. Code § NR 724.17 Monitoring Plan by July 17, 2021 that includes a
       Commissioning Plan for the first 6 months of operations of the GETS and the other revisions specified in
       Attachment B.
    3) Provide public notification prior to startup of the GETS that provides the remedial objectives, expected
       outcomes, and how the outcomes will be monitored and reported. The information provided to the public
       must align with the information in the approved GETS RADR per Wis. Adm. Code § NR 714.07.
    4) Submit a final Wis. Adm. Code § NR 724.13(2) operation and maintenance (O&M) plan with the Wis.
       Adm. Code § NR 724.15 construction documentation report within 120 days after initial startup of the
       GETS. Include documentation and plans for the management of PFAS-impacted media generated during
       construction and operations of the GETS.

Information regarding the public notifications, revised Monitoring Plan, final O&M plan and construction
documentation report are summarized below.

NR 714 Public Notifications: JCI/Tyco has shared its plans for the GETS with the public in presentations and in
factsheets in which JCI/Tyco states the GETS “eliminates 95% of PFAS in the groundwater” and will provide
“clean” water (e.g., JCI/Tyco’s factsheet titled “Path to a Permanent PFAS Solution” currently posted to its
website). These goals are not included in the GETS RADR and JCI/Tyco has not submitted to the DNR specific
criteria and a monitoring program it would use to test these outcomes and the timeframe it would expect to
achieve these results 1. Prior to initial startup of the GETS, the DNR directs JCI/Tyco to revise it GETS
factsheet(s) and host at least one public meeting to notify the public of what the GETS interim action will
accomplish, consistent with the information that JCI/Tyco submitted to the DNR in the GETS RADR (Wis.
Adm. Code § NR 714.07). These and other public communications should explain:

    •    The objectives and expected outcomes from the GETS interim action (e.g., in the GETS RADR JCI/Tyco
         includes the “Objectives and Expectations for the GETS” listed above).
    •    The operations and timeframe that JCI/Tyco expects to achieve those results (e.g., in the GETS RADR
         JCI/Tyco contemplates 30 years of operations).
    •    A groundwater and surface water monitoring program will be done by JCI/Tyco to evaluate the
         performance of the GETS and that the monitoring results will be submitted to DNR semi-annually in Wis.
         Adm. Code § NR 724.13(3) progress reports, which will also be available to the public on BRRTS.



1
 There is one reference to a 95% reduction in the groundwater flow model simulations presented in Appendix B. JCI/Tyco
predicts that if the Site was left as is for 30 years, then 32.5% of PFAS currently in groundwater would upwell into surface
water (0.51% Ditch A + 6% Ditch B + 26% wetlands); whereas, if the proposed GETS operates for 30 years, then only 1.6%
of the PFAS currently in groundwater would upwell into surface water (0.51% Ditch A + 0.39% Ditch B + 0.72% wetlands).
In effect, JCI/Tyco’s model simulations predict that operation of the GETS for 30 years will reduce the amount of total PFAS
upwelling to surface water by 95% = (32.5 - 1.6)/(32.5). JCI/Tyco’s model simulations predict that over 40% of total PFAS
currently present in groundwater will remain in groundwater following 30 years of operation of the GETS.
          2:18-mn-02873-RMG             Date Filed 05/21/21       Entry Number 1623-1            Page 5 of 21

May 18, 2021                                                                                                Page 5 of 9
Response to GETS RADR
BRRTS #02-38-580694


NR 724 Monitoring Plan: JCI/Tyco submitted its Monitoring Plan in Appendix G of the GETS RADR. The
DNR finds that the Monitoring Plan was prepared in accordance with Wis. Adm. Code § NR 724.17; is designed
to measure the effects the GETS has on groundwater and surface water at the Site; and provides a summary of
proposed surface and groundwater monitoring locations, sampling parameters and frequency, general
performance objectives and reporting schedule. To finalize the Monitoring Plan, the DNR requires that JCI/Tyco
incorporate the updates specified in Attachment B and summarized below.

      •    Include a Commissioning Plan:
           Include a Commissioning Plan to cover the first 6 months of operations of the GETS that describes
           JCI/Tyco’s plans for sequencing the startup of the extraction wells and treatment system, the monitoring
           and decision framework for selecting the extraction well pumping rates and treatment parameters and any
           stop conditions or contingency plans based on monitoring results (Wis. Adm. Code § NR 724.13(2)).

      •    Update the Monitoring Network, Sampling Frequency and Reporting Schedule:
           Incorporate the revisions to the monitoring network, sampling frequency and reporting schedule that are
           specified in Attachment B. Following completion of the startup phase, the DNR approves JCI/Tyco’s
           request to submit the Wis. Adm. Code § NR 724.17 long-term monitoring data with the Wis. Adm.
           Code § NR 724.13(3) semi-annual progress reports. This approved reporting schedule is included in
           Attachments B and C.

      •    Specify Parameters and Tools for Reporting Outcomes from the GETS:
           Specify the parameters and tools (e.g., calculations, figures, charts, tables) that will be used to document
           outcomes of the GETS in the semi-annual progress reports. These outcomes are specific to the changes in
           groundwater and surface water conditions that occur in response to the GETS interim action. (The
           parameters that JCI/Tyco must use to measure the performance of the treatment system will be defined in
           the WPDES Permit.) Examples that align with DNR’s expectations for reporting changes to groundwater
           and surface water conditions are included in Attachment B.

NR 724 O&M Plan and Construction Documentation Report: JCI/Tyco included a preliminary outline for the
O&M plan in the RADR in accordance with Wis. Adm. Code § NR 724.09(9). Because refinements to the system
design and final O&M plan are expected to occur during construction and commissioning of the GETS and
because the Commissioning Plan prescribed above is intended to cover the first 6 months of operations, the DNR
allows JCI/Tyco to submit the final O&M plan (Wis. Adm. Code § NR 724.13(2)) with the construction
documentation report (Wis. Adm. Code § NR 724.15) within 120 days after the initial startup of the GETS. (Note
that 120 days is an extension from the 60-day deadline listed in Wis. Adm. Code § NR 724.15(1) and JCI/Tyco
should submit these milestone reports sooner if the final as-built conditions and operations are ready to document
prior to this deadline extension.) In these reports, JCI/Tyco must document the handling and disposal of PFAS-
impacted media generated during construction and operations of the GETS.

Technical Review Comments on the Remedial Design

JCI/Tyco proposed installing nine extraction wells located between the northeastern section of the FTC property
and Ditch B and set approximately 50 feet below ground surface (bgs) in the unconsolidated aquifer. In
accordance with Wis. Adm. Code § NR 814.09(4)(a) and (b), JCI/Tyco must apply for and receive approval to
construct and operate high capacity wells 2 for the nine proposed extraction wells. The review provided in this
letter relates to the remedial objectives of the GETS and does not constitute approval of the high capacity wells.
Review and approval of high capacity well applications are issued under separate cover by DNR’s Bureau of
Drinking and Groundwater - Water Use Section.


2
    https://dnr.wi.gov/topic/Wells/HighCap/Apply.html
        2:18-mn-02873-RMG            Date Filed 05/21/21        Entry Number 1623-1           Page 6 of 21

May 18, 2021                                                                                             Page 6 of 9
Response to GETS RADR
BRRTS #02-38-580694


JCI/Tyco completed an aquifer yield test during its pre-design investigation on extraction well (EX-1) at rates of
25 gallons per minute (gpm) or higher, and with predicted drawdowns typically less than 3 feet at each extraction
well. The pump test indicates high well efficiencies and that the aquifer is transmissive (700-800 ft2/day). The
findings support that the aquifer can sustain the design flow rate of 225 gpm averaged over the nine extraction
wells. The drawdown and radius of influence will vary by location, duration and rate of pumping and seasonal
influences, and JCI/Tyco will measure drawdown at the extraction wells and monitoring well network as part of
its Monitoring Plan.

JCI/Tyco also used its groundwater flow model to predict the aquifer response to pumping from extraction wells
and used its solute transport model to compare the fate and transport of PFAS 30 years into the future with and
without operations of the GETS. While general predictions taken from model simulations can be useful in
conceptual design and planning for a remedial action, any specific estimates JCI/Tyco made from its model are
considered preliminary. JCI/Tyco will measure actual change in conditions at the Site and evaluate the
performance of the GETS as part of its Monitoring Plan (Wis. Adm. Code § NR 724.17).

JCI/Tyco used its groundwater flow model to predict the effect that the GETS will have on the water balance,
groundwater-surface water interactions and surface water flow in Ditch B. There is uncertainty with the
predictions of the model, and while many of these uncertainties can be addressed by physical monitoring after
startup of the GETS, additional work could be done with the groundwater flow model prior to startup to improve
the understanding of these surface water interactions and to refine final design and initial operating parameters for
the GETS. (Refer to DNR’s letter dated April 9, 2021 for technical review comments on the Groundwater
Flow and Solute Transport Model report.) Suggestions and comments on the groundwater flow model for this
application are as follows:

    •    Provide an explicit discussion of the water balance in Ditch B (a diagram would be helpful) and simulate
         seasonal changes in baseflow in the ditch with the model.

    •    JCI/Tyco used the existing regional-scale model to address local-scale questions without refinements to
         the focus area (e.g., grid resolution, lithology, recharge rates). Consider refining the model near the
         proposed extraction area or speak to the limitations of the model simulations without these refinements.

    •    Clarify if pump test results from extraction well EX-1 and the lack of drawdown observed in piezometer
         PZ-17S during pumping were used to further calibrate the model.

    •    Define the modeling assumptions for the connected linear network (CLN) used to simulate Ditch B.
         Explain whether surface waters from Ditch B were allowed to drain to the groundwater under the
         extraction scenarios, or whether the CLN module was configured to simply receive groundwater and
         route flows along the ditch, without drainage to the aquifer. These settings may be important for assessing
         capture and changes to groundwater flux in Ditch.

The remainder of DNR’s technical review comments are organized based on JCI/Tyco’s objectives for the GETS.

Objective: Reduce PFAS-mass flux throughout groundwater plume

JCI/Tyco’s site investigation and pre-design investigation identified groundwater containing PFAS at
concentrations greater than 10,000 ppt beneath the FTC, extending east toward Ditch B and to depths of
approximately 50 feet bgs (e.g., perfluorooctanoic acid [PFOA] = 72,000 ppt in piezometer PZ-31 at 40 feet bgs).

JCI/Tyco’s plan to construct groundwater extraction wells at the proposed locations to depths around 50 feet bgs
is expected to remove PFAS mass from the groundwater and reduce the migration of PFAS in groundwater
flowing eastward from the FTC. JCI/Tyco’s long-term monitoring plan includes a network of monitoring wells
        2:18-mn-02873-RMG            Date Filed 05/21/21        Entry Number 1623-1           Page 7 of 21

May 18, 2021                                                                                            Page 7 of 9
Response to GETS RADR
BRRTS #02-38-580694


that will measure the groundwater capture zone and changes to PFAS concentrations over time in groundwater
within the area of influence of the GETS.

The following are technical review comments for JCI/Tyco to consider in the final design and/or future
modifications of the GETS. JCI/Tyco’s design for the extraction wells and conveyance piping for the GETS
appears flexible and able to adapt to future changes if required to optimize remedial outcomes.

    •    Extraction wells placed on the FTC property between the Outdoor Training Area and the north and
         eastern property boundaries could potentially remove more PFAS mass than the proposed extraction
         wells; however, adding more extraction wells in the current design may overwhelm the capabilities of
         treatment system, and moving extraction wells away from Ditch B would likely delay the response and
         improvement in surface water quality in the ditch. It is possible that the GETS operations will eventually
         reduce PFAS flux to Ditch B such that in the future pumping could be reduced along Ditch B and
         extraction wells could be added to address other areas of high concentrations of PFAS in groundwater on
         or around the FTC; potentially, this could be accomplished without the need to expand the treatment
         system.

    •    Extraction wells placed near the southern property boundary of the FTC could reduce migration of PFAS
         in this portion of the groundwater plume, but would likely remove less PFAS mass and have minimal if
         any improvement on Ditch B. It is possible that the GETS operations will eventually reduce PFAS flux to
         Ditch B such that wells along the southern side of the FTC could be added to control PFAS-mass flux in
         the southern section of the groundwater plume.

    •    Migration of PFAS in groundwater may be focused in preferential flow paths in the unconsolidated
         aquifer or near the weathered bedrock surface. Monitoring of groundwater flow conditions after startup of
         the GETS may determine that one or more extraction wells screened or focused in a preferential flow path
         are needed to achieve stable to decreasing concentration trends in the groundwater within the expected
         area of influence of the GETS.

Objective: Reduce upwelling of PFAS-contaminated groundwater into Ditch B

JCI/Tyco’s pre-design investigation to characterize the groundwater-surface water interactions along Ditch B
demonstrated that Ditch B is primarily a gaining stream, PFAS is present in the shallow groundwater (~ 3 feet
bgs) below Ditch B (e.g., PFOA = 15,000 ppt in temporary piezometer GW-U03) and that the concentrations of
PFAS increase significantly in the surface water between the upper and mid-reach sections of the ditch northeast
of the FTC. These findings support JCI/Tyco’s use of groundwater pumping near Ditch B between the upper and
mid-reach sections of the ditch to reduce the upwelling of groundwater into the ditch. JCI/Tyco proposed the
location of the extraction wells along the stretch of Ditch B where most of the upwelling of PFAS-contaminated
groundwater was observed and included long-term monitoring to evaluate the groundwater flux and the PFAS
concentrations in the surface water of Ditch B.

JCI/Tyco proposed to discharge the treated water into Ditch B at approximately 225 gpm at one outfall located
near Pierce Avenue. The return of treated water into Ditch B near Pierce Avenue is expected to off-set reductions
to water levels and flow in Ditch B that could occur when groundwater upwelling is reduced by the pumping from
the extraction wells. JCI/Tyco’s long-term monitoring program will measure the surface water flow and stage in
Ditch B at fixed monitoring points, and adjustments to pumping and effluent discharge rates can be made as
needed to minimize changes to flow conditions in the ditch.

The following are technical review comments for JCI/Tyco to consider in the final design and/or future
modifications of the GETS. JCI/Tyco’s extraction well pumping rate and system appears flexible and able to
adapt to future changes if required to optimize remedial outcomes.
        2:18-mn-02873-RMG               Date Filed 05/21/21           Entry Number 1623-1              Page 8 of 21

May 18, 2021                                                                                                       Page 8 of 9
Response to GETS RADR
BRRTS #02-38-580694



    •    The groundwater-surface water interactions in Ditch B may be subject to seasonal variations that were not
         observable during the fall pre-design study. JCI/Tyco plans to collect additional data in Ditch B in 2021
         as part of its pre-startup monitoring and this data should be factored into the final design and operations of
         the GETS as needed to optimize remedial outcomes.

    •    Groundwater upwelling into Ditch B may not be the only source of PFAS to surface water in the ditch.
         PFAS may also enter surface water flowing in Ditch B from wetland and stormwater runoff, sediment
         loads and shallow seeps in the hyporheic zone. If these other potential contributions are significant
         sources of PFAS, then the GETS may not reduce the PFAS concentrations in Ditch B to achieve target
         concentrations that would allow the operations of downstream Ditch B treatment system to cease, as
         proposed in the GETS RADR. Modifications to the GETS and/or additional response actions may be
         needed to further reduce the concentrations of PFAS in Ditch B.

    •    The extraction wells that are screened at approximately 50 feet bgs may not reduce upwelling along the
         full extent of Ditch B in the anticipated capture zone. For example, the lack of drawdown in piezometer
         PZ-17S observed during the pump test may indicate a low permeability zone in the shallow soils that
         could limit the ability for the deeper extraction wells to control the shallow groundwater flux in Ditch B at
         some locations. Modifications or shallower extraction wells may be needed if upwelling into the ditch
         cannot be consistently controlled by pumping from the proposed extraction wells.

Objective: Treat the recovered groundwater to reduce concentration of PFAS

JCI/Tyco proposed to treat the PFAS contaminated groundwater in a building to be constructed on the FTC
property and to discharge the treated effluent to Ditch B. The treatment design and the monitoring of the treated
effluent will be regulated under a WPDES General Permit 3 in accordance with Wis. Adm. Code § NR
205.08(1)(b). The review provided herein does not constitute an approval of the treatment design or a permit for
discharge of treated groundwater; these will be issued by DNR’s Water Quality Program based on JCI/Tyco’s
application for coverage under the General Permit for Treatment of Contaminated Groundwater. The discharge
criteria and monitoring requirements for the treated effluent will be defined in the coverage letter for the WPDES
permit.

JCI/Tyco included the groundwater treatment plans in the GETS RADR as required under Wis. Adm. Code ch.
NR 724 to document all components of the remedial design and to demonstrate its intent to comply with all
applicable laws and standards for the interim action. The DNR’s review of the GETS RADR finds that JCI/Tyco
selected technologies proven to be successful for PFAS removal from groundwater and designed an advanced
groundwater treatment system appropriate for the scale of the proposed GETS application.

JCI/Tyco incorporated some flexibility into the design of the treatment system that will allow for future
modifications if needed to optimize performance and/or incorporate advancements in treatment technologies.
Because the available technologies for PFAS remediation may improve in the future and because the current
approach to groundwater treatment will require frequent changeout and disposal/regeneration of spent materials,
JCI/Tyco must continue to evaluate best available technologies as new treatments for PFAS emerge to determine
if modifications to the current treatment system are needed to optimize performance and/or sustainability (Wis.
Adm. Code § NR 722.09).


3
  When applying for the WPDES permit, JCI/Tyco is reminded to list all the petroleum volatile organic compounds (PVOCs) and
chlorinated volatile organic compounds (CVOCs) in groundwater (BRRTS 03-38-001345) extending from the FTC, which are comingled
with the PFAS in the groundwater within the capture zone of the proposed extraction wells.
      2:18-mn-02873-RMG             Date Filed 05/21/21         Entry Number 1623-1           Page 9 of 21

May 18, 2021                                                                                             Page 9 of 9
Response to GETS RADR
BRRTS #02-38-580694


Next Steps and Conclusions:

The DNR thanks JCI/Tyco for its submittal of the GETS RADR and its plans to implement an interim action
designed to reduce the migration of PFAS in groundwater and surface water from the FTC and to remove PFAS
mass from the environment at the Site. JCI/Tyco may proceed with the implementation of the GETS interim
action subject to the conditions of approval presented in this letter, including the required revisions to the
Monitoring Plan in Attachment B and the schedule provided in Attachment C.

JCI/Tyco is reminded that it must complete the site investigation per Wis. Adm. Code ch. NR 716 and develop
remedial goals for the Site per Wis. Adm. Code ch. NR 722. One or more actions (in addition to the GETS) may
be needed to achieve the remedial goals at the Site. Closure under Wis. Adm. Code ch. NR 726 is not achievable
while active remedies like the GETS require operation and maintenance.

As a reminder, this Site is subject to an enforcement action and therefore all submittals to the DNR under Wis.
Adm. Code chs. NR 700-799 and submittals directed by the DNR must be accompanied by an Wis. Adm. Code
ch. NR 749 fee per Wis. Stat. § 292.94. These fees are not pro-ratable or refundable per Wis. Adm. Code § NR
749.04(1). If you have any questions about whether to include a fee with a submittal, please contact DNR staff
prior to submitting a document without a fee.

The DNR appreciates your efforts to investigate and remediate this Site. If you have any questions about this letter,
please contact me, the DNR Project Manager, at (608) 622-8606 or Alyssa.Sellwood@wisconsin.gov.

Sincerely,




Alyssa Sellwood, PE
Complex Sites Project Manager
Remediation & Redevelopment Program

Attachments:    Attachment A: Figures Referenced from the GETS RADR
                Attachment B: Required Revisions to the GETS Long-term Monitoring Plan
                Attachment C: Schedule and Submittal Summary


cc:     Scott Potter, Arcadis (via email: Scott.Potter@arcadis.com)
        Christopher Peter, Arcadis (via email: Christopher.Peter@arcadis.com)
        Adriana Sanchez, Arcadis (via email: Adriana.Sanchez@arcadis.com)
        Jon Forbort, Arcadis (via email: Jon.Forbort@arcadis.com)
        Bridget Kelly, DNR (via email: bridgetb.kelly@wisconsin.gov)
        Jodie Peotter, DNR (via email: Jodie.Peotter@wisconsin.gov)
2:18-mn-02873-RMG   Date Filed 05/21/21   Entry Number 1623-1   Page 10 of 21




                    Attachment A: Response to GETS RADR
                           BRRTS #02-38-580694

           Figures Referenced from JCI/Tyco’s GETS RADR
CITY:(Reqd) DIV/GROUP:(Reqd) DB:(Reqd) LD:(Opt) PIC:(Opt) PM:(Reqd) TM:(Opt) LYR:(Opt)ON=*;OFF=*REF*
\\arcadis-us.com\officedata\Milwaukee-WI\Aproject\Tyco\Ground Water Treatment\Figures\Figure 3.1.dwg LAYOUT: 3-1 SAVED: 2/24/2021 10:05 AM ACADVER: 23.1S (LMS TECH) PAGESETUP: ---- PLOTSTYLETABLE: MPI HALF COLOR.CTB PLOTTED: 2/25/2021 12:46 PM BY: TILL, TOM
                                                                                                                                                                                                                                                                    2:18-mn-02873-RMG
                                                                                                                                                                                                                                                                    Date Filed 05/21/21
                                                                                                                                                                                                                                                                    Entry Number 1623-1
                                                                                                                                                                                                                                                                    Page 11 of 21




                                SITE PLAN
                                                             MARINETTE, WISCONSIN
                                                         TYCO FIRE TECHNOLOGY CENTER




                 SYSTEM (GETS) INTERIM REMEDIAL ACTION

       FIGURE


3-1
                GROUNDWATER EXTRACTION AND TREATMENT
                                                                                                                                                                                                                                           2:18-mn-02873-RMG                                                           Date Filed 05/21/21                                                       Entry Number 1623-1                                                           Page 12 of 21
                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                          A
                                                                                                                                                                                                                                                                                                                                                                                                                                                           Miller Street




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             8th Street
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       LEGEND:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  et
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Stre
                                                                                                                                                                                                                                            Armstrong Street
                                                                                                                                                                                                           PZ-26-49     PZ-26-11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          M




                                                                                                                                                                                                                                                                                                                              Colfa x Street
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       )    PROPOSED STAFF GAUGE LOCATION




                                                                                                                                                                                                                                                                                                       Wells Stree t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ot




                                                                                                                                                                                                                                                                Oakes Street
                                                                                                                                                                                                                      & Mary Street
                                                                                                                                                                                                                      !
                                                                                                                                                                                                                      A
                                                                                                                                                                                                                      A                                                                                                                                                                                                                                                                                                                                      tS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Burnsi de
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    tre
                                                                                                                                                                                                                                                                                                                                                                                        Parne ll Street                                                                                                                                                                et                              )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "    PROPOSED PIEZOMETER LOCATION




                                                                                                                                                                                                                                                                                                                                                            Church Street
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Gilmore Street




                                                                                                                                                                                                                                                                                                                                                                                        Pernin Stree t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      &     OBSERVATION WELL LOCATION




                                                                                                                                               Industrial Parkway North
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Gladstone Street
                                                                                          Badger Parkway


                                                                                                                                                                                                                                                                                                                           Daggett Street                                                                                                                                                                                                                                                             A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      &     MONITORING WELL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Hosmer Stree t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        9th Street
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !     PROPOSED MINI-PIEZOMETER LOCATION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         6th Stree t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !     FORMER TEMPORARY PIEZOMETER




                                                                                                                                                                                                                                                                                                                                                                                                                                                       10th Street
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !     EXISTING EXTRACTION WELL
                                                                                                                                                                                                                                                                                                                                                   PZ-29-17
                                                                                                                                                                                                                                                                                                                 nue
                                                                                                                                                                                                                                                                                  Cl evela nd Ave                                              !PZ-29-68
                                                                                                                                                                                                                                                    PZ-25-17                                                             PZ-29-48 &            A
                                                                                                                                                                                                                                                                                                                                               A                                                                                                                                                                                                                                                            PROPOSED EXTRACTION WELL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DITCH C
                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                            A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            APPROXIMATE SITE PROPERTY BOUNDARY

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            APPROXIMATE MARINETTE CITY BOUNDARY
                                                                                                                                                                                                                                                                                                                                                                                                                                                     Forest Street




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Lincol n Street
                                                                                                                                                                                                                                                      TPZ-U01                            TPZ-M10                                               Mal lard Wa y




                                                                                                                                                                                                                                                                                                                                                                   La ke P
                                                                                                                                                                                                                                                     . C
                                                                                                                                                                                                                                                     !                                                                                                                                                                                                                                                                                                                                                      PARCEL BOUNDARY
                                                                                                                                                                                                                                                          B
                                                                                                                                                                                                                                                          ."
                                                                                                                                                                                                                                                          ! ) SG-M9
                                                                                                                                                                                        DITCH
                                                                                                                                                                                                                                         TPZ-U02 !
                                                                                                                                                                                                                                                 .
                                                                                                                              Biehl Road




                                                                                                                                                                                                                                                                                                                                                                           a rk
                                                                                                                                                                                                        TPZ-U04                                                . TPZ-M09                                                                                      e                 Dr
                                                                                                                                                                                                                                                                                                                                                        n Driv
                                                                                                                                                                                                                                                   PZ-23       !                                                                                                                                                                                                                                                                                                                                            ROAD
                                                                                                                                                                                                                                                                                                                                                                                  iv
                                                                                                                                                                                                                                                                                                                                                 rd a
                                                                                                                                                                                                                                        .TPZ-U03 A
                                                                                                                                                                                                                                        !        !
                                                                                                                                                                                              B .
                                                                                                                                                                                                               .
                                                                                                                                                                                                               !                                 @                  TPZ-M08                                                                                                         e
                                                                                                                                            TPZ-U10                                                                                                       )A
                                                                                                                                                                                                                                                          "
                                                                                                                                                                                                                                                         F !      .
                                                                                                                                                                                                                                                                  !                                                                            Jo
                                                                                                              PZ-05                              TPZ-U09                             TPZ-U06      TPZ-U05                                                                                                                                                                                                                                                                                                                                                                                                   DITCH/STREAM
                                                                                                                                                                                                !                                                                                             EX-3                       TPZ-M07                                                                    PZ-30-12
                                                                                                                   B!
                                                                                                                  "C
                                                                                                                  ) .                          .
                                                                                                                                               !                             .
                                                                                                                                                                             !       .
                                                                                                                                                                                     !      .
                                                                                                                                                                                            !                             PZ-17D                                                                                                                             Kati Lane                                                                                                                                                                                                                                      GROUNDWATER EXTRACTION TREATMENT SYSTEM
                                                                                                           SG-U10                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                  Pierce Avenue
                                                                                                                                                                                       TPZ-U07
                                                                                                                                                                                                                           PZ-17S                                                                                                                                PZ-30-59                            Pra irie Street
                                                                                                                 Industrial Parkway South




                                                                                                                                                                                                                                        PZ-15S                                                     EX-4                                                                                    !PZ-30-12
                                                                                                                                                                                  TPZ-U08                                                                                                                 A
                                                                                                                                                                                                                                                                                                          !                               TPZ-M06                                          APZ-30-45                                                                                                                                                                                                        WATERBODY
                                                                                            Woleske Road                                                                                                PZ-16D             EX-1 PZ-15D                                                                     )
                                                                                                                                                                                                                                                                                                           "                        .
                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                 !            @! EX-2                                                                     G            EX-5
                                                                                                                                                                                                                 A
                                                                                                                                                                                                                 @
                                                                                                                                                                                                                       AA A
                                                                                                                                                                                                                       A
                                                                                                                                                                                                                       @
                                                                                                                                                                                                                       @ !        A
                                                                                                                                                                                                                           APZ-45-31                                                                                                                    TPZ-M05                                                                                                                                                                                                                                        /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "    DITCH B TREATMENT SYSTEM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Woodvie w Lane
                                                                                                                                                                                                          PZ-16D
                                                                                                                                                                                                          PZ-16S         &
                                                                                                                                                                                                                                        !                                                                                      A
                                                                                                                                                                                                                                                                                                                               !                 .
                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     @
                                                                                                                                                                                                              PZ-6S                     A
                                                                                                                                                                                                                                        @
                                                                                                                                                                                                                                   PZ-1D PZ-1S
                                                                                                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                                                                                                               "                                                                                                                                                               Drive                                                                                                        CONTINUOUS STAGE/FLOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Uk
                                                                                                                                                                                                PZ-13                                                                                                                                  H
                                                                                                                                                                                                    A@        PZ-6D                                                                                                                                                   TPZ-M04                                                                                                           a                                                                                                                   (INFLUENT DITCH B TREATMENT SYSTEM)
                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                 !                                                                                                                  W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Na-Wa-Ka Drive
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ng
                                                                                                                                                                                                      A
                                                                                                                                                                                                      @                                                                                                                                                                         TPZ-M03                                                                                   hi
                                                                                                                                                                                         PZ-9       A"
                                                                                                                                                                                                     )  PZ-2                                                                              B                                                        EX-6                                                                                                               S
                                                                                                                                                                                     !
                                                                                                                                                                                     A
                                                                                                                                                                                     @
                                                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                                                     "                                                                       A
                                                                                                                                                                                                                                                                                                                                                             ! !
                                                                                                                                                                                                                                                                                                                                                              ).
                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                                                                                                                      PZ-29-68 = PROPOSED GROUNDWATER OR
                                                                                                                                                                                                                               PZ-22D                                                                                                                                       I       TPZ-M02                                                                                                                                                                                                                     SURFACE WATER GUAGING LOCATION




                                                                                                                                                                                                                                                                                                                                                                                                                                     Shore Drive
                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                   A
                                                                                                                                                                                                                                                   @ PZ-19                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                          FTC-47                          PZ-10                                                             PZ-21         PZ-22S                                                                                                                                            TPZ-M01                                                                       D
                                                                                                                                                                           A                                                       A
                                                                                                                                                                                                                                   @                                                                                                                            EX-7 .! PZ-07                                                                                        )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     "
                                                                                                                                                                                                                                                                                                                                                                                                                                                   Edwin Street
                                                                                                           FTC-1       @                                                               PZ-14S                                                   PZ-3                                                                             C                                   !CB
                                                                                                            FTC-2D   FTC-42
                                                                                                                            @ PZ-14D
                                                                                                                                                                                                                  PZ-18S
                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                 @A@A
                                                                                                                                                                                                                                    @                                                      EX-8                                                                     A  )
                                                                                                                                                                                                                                                                                                                                                                       "
                                                                                                             FTC-2S
                                                                                                                                          PZ-4S                                   !
                                                                                                                                                                                  A                                  PZ-20     @ A
                                                                                                                                                                                                                               A                                                                                           )
                                                                                                                                                                                                                                                                                                                           "                             PZ-31-40   J
                                                                                                                                                                                                                                                                                                                                                                      ) SG-M01
                                                                                                                                                                                                                                                                                                                                                                      "
                                                                                                                         FTC-32S          PZ-4D                                                                                        A@ PZ-7                                       A
                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                         PZ-31-17                                                                                                                            Barbara Lane
                                                                                                                                                                                                                                                                                                                                                                                                         Todd Street
                                                                                                             FTC-2D                                                                                                                                                               )
                                                                                                                                                                                                                                                                                  "
                                                                                                              FTC-27 @
                                                                                                                     &A A  @ PZ-8 FTC-66 @
                                                                                                                                      A
                                                                                                                                      !                                                                                        A
                                                                                                                                                                                                                               @  PZ-18D
                                                                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                                                                 A                                                                                                                                                                                                  eet
                                                                                                                                                                                                                                                                                 E                                                                          PZ-31-53                                                                                                                                                                                                            S tr
                                                                                                                      FTC-32D    PZ-5 FTC-28                                                                           PZ-12                                                                                                                                                       A                                                                                                                                                                           uq      ua




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a ne
                                                                                                               AA A A                                                                                                                                                                                                                                                                                                                                                                                                                                    a uta




                                                                                                                                                                                                                                                                                                                                                                                                                      Paul Street
                                                                                                                   @




                                                                                                                                                                                                                                                                                                                                                                                                         Jam
                                                                                                         @@                                   FTC-67
                                                                                                           &
                                                                                                      FTC-3 @@ @  A A
                                                                                                                 AA                                                                                                                                                                                                                                                             EX-9                                                                                                                                                              Ch




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         th L
                                                                                                                                                                                                                                                                                                                                                                                                                                                              Pine Be ach Road




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Bore
                                                                                                                                                                                                                                                                                                                                                                                                             es
                                                                                               PZ-04 FTC-13R@C
                                                                                                             B@   @
                                                                                                                  A@A A@              FTC-34S
                                                                                                              @@ @AA A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Red P a
                                                                                                                                                                                                                                                                                                                                                                                                           Stre
                                                                                                                     &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   n Drive
                                                                                               STW-04                           FTC-34D                                                                                                                                                                                                                                                                                                                                                                                                                                                              NOTES:
                                                                                                                 A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Re dpath Drive
                                                                                                      CS-9R @
                                                                                                                 @ MW-5 @ FTC-46D
                                                                                                                          A                                                                                                                                                                                                                                                                                                                            PZ-32-72




                                                                                                                                                                                                                                                                                                                                                                                                               e
                                                                                                                                                                                                                                                                                                                                                                                                   Florence Street
D:\Tyco_Marinette\TRANSFER_LOCAL\MXD\2021-02\GETS MW Locations.mxd 2/17/2021 3:11:44 PM




                                                                                                                    A                                                                                                                                                                                                                                                                                                                                                               PZ-32-18




                                                                                                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                                                                                                                                                      TPZ-L09 A                                                                                                                                      1. CITY BOUNDARY DATA SOURCE: WISCONSIN LEGISLATIVE
                                                                                                                A
                                                                                                                @
                                                                                                                &              !
                                                                                                                       FTC-33D A
                                                                                                                               @                                                                                                                                                                                                                                                                                  TPZ-L10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A                                                                                                                         TECHNOLOGY SERVICES BUREAU, WISCONSIN COUNTY CLERKS
                                                                                                                     A
                                                                                                                     @
                                                                                                                     &@
                                                                                                                      A         PZ-11                                                                                                                                                                                                                                                                                               .C
                                                                                                                                                                                                                                                                                                                                                                                                                                    ! B
                                                                                                                                                                                                                                                                                                                                                                                                                                      )!
                                                                                                                                                                                                                                                                                                                                                                                                                                      "                         TPZ-L08                                                                                                                              AND LAND INFORMATION OFFICES, ACCESSED FALL 2017.
                                                                                                                                                                                                                                                                                                                                                                                                                                        .                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                          2. DITCH/STREAM AND WATERBODY DATA SOURCE: U.S.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             @
                                                                                                                                                                            FTC-45                                                                                                                PZ-24-47
                                                                                                                                                                                                                                                                                                                                                                                   Terrace Lane SG-L09                                                                         TPZ-L06




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                                                                        Northl and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       tre e
                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !  !/                                                                                                                      GEOLOGICAL SURVEY NATIONAL HYDROGRAPHY DATASET,
                                                                                                               FTC-35                                                         FTC-44                                                                                             A                                                                                                                                                                     TPZ-L07                  "
                                                                                                                        FTC-30                                                                                                                                            PZ-24-17                                                                                                                                                                                               #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 0!. TPZ-L04                                                                                                         ACCESSED FALL 2017.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  re S
                                                                                                                 FTC-31
                                                                                                                        FTC-20R                                                                                                                                                                                                                                                                                                                                            SW-39                                                                                                                     3. ROAD DATA SOURCE: OPEN STREET MAP, ACCESSED FALL 2017.
City: Minneapolis/Citrix Div/Group: IMDVC Created By: Last Saved By: MSMiller




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              S ho
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !                                                                                                               4. TPZ-U10 AND TPZ-L10 WILL BE SAMPLED AS A SURFACE WATER
                                                                                                                                    PZ-10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TPZ-L05                                                                                                          LOCATION ONLY. THE MINI-PIEZOMETER WILL NOT BE SAMPLED.
                                                                                                                         C
                                                                                                                         B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ay
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     st B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TPZ-L03
                                                                                                                                                                                                                                                                                                                                                                                                           Che ri Boulevard                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 We
                                                                                                                                             DITCH A                                                                                                                                                                                                                                                                                                                                                                                                                                                            0               750              1,500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !                     TPZ-L02
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TPZ-L01 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        GRAPHIC SCALE IN FEET


                                                                                                                                                                PZ-11
                                                                                                                                               C
                                                                                                                                               B STW-11                                                                                                                                                                                                                                                             PZ-33-12                                                                                                                                                                                     TYCO FIRE TECHNOLOGY CENTER
                                                                                                                                                                                                                                                                                                                                                                                               PZ-33-33                                                                                                                                                                                                              MARINETTE, WISCONSIN
                                                                                                                                                                          STW-03                                                                                                                                                                                                                                  ! PZ-33-67
                                                                                                                                                                                                                                                                                                                                                                                                                  A
                                                                                                                                                            C
                                                                                                                                                            B                                                                                        MW-101-72
                                                                                                                                                                                                                                                                                 MW-101-16




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Woodland Road
                                                                                                                                                                          PZ-03                                                                                                A
                                                                                                                                                                                                                                                                               @
                                                                                                                                                                                                                                                                               &
                                                                                                                                                                                                                                                                                 MW-101-16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               GETS MONITORING LOCATIONS
                                                                                                                                                                                                                                                         MW-101-72
                                                                                                                                    PZ-35-48                                                                                                                                                                                                                                                  DITCH D
                                                                                                                                                                                                                                                                  B
                                                                                                                                                                                                                                                               ad
TYCO Marinette, WI




                                                                                                                                     PZ-35-37
                                                                                                                                                                                                                                                               Ro




                                                                                                                       !PZ-35-17
                                                                                                                       A
                                                                                                                                                                                                                                                          ty




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FIGURE
                                                                                                                                                                                                                                                un




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5­1
                                                                                                                                                                                                                                              Co
                                                                        2:18-mn-02873-RMG                    Date Filed 05/21/21   Entry Number 1623-1              Page 13 of 21




              Baseline
(No Active Groundwater Remediation)                                      Design A Drawdown                                                Design B Drawdown                                                                     Design C Drawdown
          600
    60




                          59




                                         585
                             0
      5


                 595




                                                                                             0.                                                            0.
                                                                                               5                                                             5                                                                                              0.
                                                                                                                                                                                                                                                              5




                                                                                                                                                          2.5
                                                                                       2.5                0.25                                                          0.25
                                                                                                                                                                                                                                                      1.5




                                                                                                                                                    1.5
                                                                                                                                                    2
                                                                                                  2
                                                                                                   1.
                                                                                                      5                                                         1
                                                                                                   1




                                                                                                                                                                                                                                                             1
                                                                                                                                              0.2
                                                                              0.2
                                                                                                                                                                                                                                                        0.5
                                      590




                                                                                                                                                                0.5




                                                                                                                                               5
                                                                                                  0.5




                                                                               5
                       600
             5




                                                                                                                                                                                                                                                  0.25
           60




                                    585
                          5
                        59




                             Legend                                                                                                                                                             Simulated Water Table Drawdown (ft)
        FTC Site Area                                Notes:

        Stanton St. Site Barrier Walls               1. ft = feet elevation




                                                                                                                                                                                    0.2
                                                                                                                                                                                          0.5
                                                                                                                                                                                                1.0
                                                                                                                                                                                                      1.5
                                                                                                                                                                                                            2.0
                                                                                                                                                                                                                  2.5
                                                                                                                                                                                                                        3.0
                                                                                                                                                                                                                              3.5
                                                                                                                                                                                                                                    4.0
                                                                                                                                                                                                                                          4.5
                                                                                                                                                                                                                                                5.0
                                                                                                                                                                                                                                                      5.5
                                                                                                                                                                                                                                                             6.0
                                                                                                                                                                                                                                                                   6.5
                                                                                                                                                                                                                                                                         7.0
                                                                                                                                                                                                                                                                               7.5
                                                                                                                                                                                                                                                                                     8.0
                                                                                                                                                                                     5
                                                                                                                                                                                           0
                                                                                                                                                                                                 0
                                                                                                                                                                                                       0
                                                                                                                                                                                                             0
                                                                                                                                                                                                                   0
                                                                                                                                                                                                                         0
                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                                                      0
                                                     2. Each panel is a zoom in of a portion of the study area.
        Ditches/Streams
                                                     3. Water table drawdown is relative to baseline.
        Groundwater Extraction Well                                                                                                    Scale in feet
                                                                                                                           0              5,000                     10,000
   585 Simulated Groundwater Elevation (ft NAVD88)
                                                                                                                                                                                                                                      TYCO FIRE TECHNOLOGY CENTER
                                                                                                                                                                                                                                          MARINETTE, WISCONSIN




                                                                                                                                                                                                                         CHANGES IN SIMULATED WATER TABLE
                                                                                                                                                                                                                            ELEVATIONS FOR EACH DESIGN

                                                                                                                                                                                                                                                                                           FIGURE
                         DRAFT - Privileged and Confidential/Attorney Client Communication Prepared Under Direction of Counsel
                                                                                                                                                                                                                                                                                           B-5
                                                                2:18-mn-02873-RMG                   Date Filed 05/21/21   Entry Number 1623-1               Page 14 of 21




              Year 0                                                               Year 10                                                              Year 20                                   Year 30




                                                                                                                                                                                                                            20
                                                                                                                                                                           20
                                                                                                              20
                                                                              20
                                                                     2




                                                                                                                                                  20
                                     20




                                                                                                                                                                                                  20
      20




                                                                                                                                   2




                                                                                                                                                                                                               0
                                                                                                                                                           0
                                                                                                                                                         10




                                                                                                                                                                                                             10
                      0




                                                                                       0
                                                                                                                                                                                      2
                  10




                                                                                     10
                          1,
                            00
                               0                                                                                                                                 1,   1                                             10




                                                                                                                                             00
                                                                                                 1, 1




                                                                                                                                                                           2
                                                                                                                                                                   00 00                                                0
                                                                                                   00 00




                                                                                                                                                                                                                            2 20
                                                                                                                                             ,0
                                                                                                                                                                                                                0
                                                                                                     0                                                               0                                      ,00




                                                                                                                                         10
                                                                                                                                                                                                    10




                                                                                                              2
         10,000




                                                                                                                                                                            20
                                                                     2
                                                                                                                                                                                                    1,0
     2




                                                                                                                                                                                                            00




                                                                                                                                        2
                                                                                                         20




                                                                                                                                                                                          2
                                                                         20
                                                                                                                                                  10                                                10
                                                                                                                                                    0




                                                                               10
                                                                                                                                                                                                        0




                                                                                 0
              10




                                                                                                                                                   20                                              20
                  0




                   202




                                                                                                                                        2
                                                                         2




                                                                                                                                                                 2




                                                                                                                                                                                                                    2
                          202                                                                2




                      Legend                                                                                                                                                      PFOA+PFOS Concentration
FTC Site Area                               Notes:                                                                                                                                       (ng/L)

Stanton St. Site Barrier Walls              1. PFOA = perfluorooctanoic acid

                                            2. PFOS = perfluorooctanesulfonic acid
Ditches/Streams




                                                                                                                                                                                2
                                                                                                                                                                                20
                                                                                                                                                                                1,
                                                                                                                                                                                2,
                                                                                                                                                                                3,
                                                                                                                                                                                4,
                                                                                                                                                                                5,
                                                                                                                                                                                6,
                                                                                                                                                                                7,
                                                                                                                                                                                8,
                                                                                                                                                                                9,
                                                                                                                                                                                10 0
                                                                                                                                                                                11 0
                                                                                                                                                                                12 0
                                                                                                                                                                                13 0
                                                                                                                                                                                14 0
                                                                                                                                                                                15 0
                                                                                                                                                                                16 0
                                            3. ng/L = nanograms per liter




                                                                                                                                                                                   00
                                                                                                                                                                                   00
                                                                                                                                                                                   00
                                                                                                                                                                                   00
                                                                                                                                                                                   00
                                                                                                                                                                                   00
                                                                                                                                                                                   00
                                                                                                                                                                                   00
                                                                                                                                                                                   00
                                                                                                                                                                                    ,0
                                                                                                                                                                                    ,0
                                                                                                                                                                                    ,0
                                                                                                                                                                                    ,0
                                                                                                                                                                                    ,0
                                                                                                                                                                                    ,0
                                                                                                                                                                                    ,0
                                                                                                                             Scale in feet




                                                                                                                                                                                       0
                                                                                                                                                                                       0
                                                                                                                                                                                       0
                                                                                                                                                                                       0
                                                                                                                                                                                       0
                                                                                                                                                                                       0
                                                                                                                                                                                       0
                                                                                                                                                                                       0


                                                                                                                                                                                       0
                                                                                                                                                                                       0
                                                                                                                                                                                       0
                                                                                                                                                                                       0
                                                                                                                                                                                       0
                                                                                                                                                                                       0
                                                                                                                                                                                       00
Groundwater Extraction Well
                                            4. ft = feet elevation
                                                                                                                   0            5,000                   10,000
Remediation Focus Area                      5. Each panel is a zoom in of a portion of the study area.
                                                                                                                                                                                              TYCO FIRE TECHNOLOGY CENTER
                                            6. The PFOA + PFOS concentration for each panel represents                                                                                            MARINETTE, WISCONSIN
                                               the maximum concentration for all model layers.


                                                                                                                                                                                    TOTAL PFOA AND PFOS PLUME EVOLUTION
                                                                                                                                                                                             OVER TIME: DESIGN A

                                                                                                                                                                                                                                   FIGURE
                  DRAFT - Privileged and Confidential/Attorney Client Communication Prepared Under Direction of Counsel
                                                                                                                                                                                                                                   B-8
           2:18-mn-02873-RMG       Date Filed 05/21/21   Entry Number 1623-1     Page 15 of 21




                                                 Reduction in
                                         Surface Water Concentration

                                                                                                        No Active Groundwater
                                                                                                        Remediation (Baseline)

                                                                                                        Design A




                                                                                                         TYCO FIRE TECHNOLOGY CENTER
                                                                                                             MARINETTE, WISCONSIN


                                                                                                        PFOA + PFOS SURFACE WATER
                                                                                                         CONCENTRATION RELATIVE
                                                                                                        TO NO ACTIVE GROUNDWATER
                                                                                                          REMEDIATION (BASELINE)
                                                                                                                                        FIGURE


                                                                                                                                       B-15
DRAFT - Privileged and Confidential/Attorney Client Communication Prepared Under Direction of Counsel
        2:18-mn-02873-RMG          Date Filed 05/21/21         Entry Number 1623-1           Page 16 of 21

Attachment B: Response to GETS RADR                                                                           Page B-1
BRRTS #02-38-580694
Required Revisions to the GETS Monitoring Plan


JCI/Tyco submitted a Long-Term Monitoring Plan (Monitoring Plan) for the GETS as Appendix G in the GETS
RADR in accordance with Wis. Adm. Code § NR 724.17. The Monitoring Plan provides a detailed summary of
proposed surface water and groundwater monitoring locations, sampling parameters and frequency, general
performance objectives and a reporting schedule.

The Monitoring Plan is separated into four phases.

    •    Pre-Startup: Establish baseline conditions and evaluate seasonal changes in Ditch B; includes all
         sampling and reporting described above.
    •    Startup Phase (first 6 months of operation): Evaluate, troubleshoot, and optimize system operations;
         includes all sampling and reporting described above.
    •    Short-Term Phase (6 months to 2 years after initial startup): Evaluate performance of the interim action
         relative to remedial objectives and optimize operations; includes all sampling and reporting described
         above.
    •    Long-Term Phase (remaining years of operations of the GETS): Evaluate performance relative to
         remedial objectives and optimize operations, with less frequent monitoring and/or a revised monitoring
         program. (The long-term plan is designed to cover the lifespan of the GETS, but modifications are
         anticipated in the future based on the short-term monitoring results).

The Monitoring Plan is designed to test the following conditions to evaluate effects of the interim action:

    •    Ditch B: PFAS concentrations in surface water; stream flow; stream stage; and groundwater levels
         beneath the stream bed.
    •    Extraction Wells: PFAS concentrations, pumping rates, and groundwater levels in each well.
    •    NR 141 Monitoring Wells: PFAS concentrations, water quality parameters, and groundwater levels.

JCI/Tyco proposed to report the results from the testing competed under the Monitoring Plan with the semi-
annual Operation and Maintenance (O&M) progress reports submitted under Wis. Adm. Code § NR 724.13(3).

Revision Required to the GETS Monitoring Plan

The DNR reviewed the GETS Monitoring Plan and agrees with the phased-monitoring approach, broad objectives
and much of the monitoring network and parameters proposed. The revisions listed below are required as a
condition of DNR’s approval of the GETS RADR.

Once the revisions are made, submit the revised Monitoring Plan to the DNR for review and approval. The
Monitoring should be submitted as a Wis. Adm. Code § NR 724.17 long-term monitoring plan with the associated
review fee per Wis. Adm. Code ch. NR 749. For clarity, the DNR recommends naming the plan something like
“GETS Monitoring Plan: Startup through Initial Years of Operation”.

Revision 1: Include a Commissioning Plan:

JCI/Tyco suggested that it intends to phase-in pumping from each of the extraction wells to allow time to refine
the treatment system and to optimize groundwater pumping rates. The DNR agrees with this concept as it is likely
to improve outcomes and performance of the GETS during the initial operations. Although the DNR understands
this to be JCI/Tyco’s intended plan, the phased startup to groundwater extraction and evaluation of the treatment
system are not explicitly described in the GETS RADR, the GETS Monitoring Plan or the preliminary O&M plan.
        2:18-mn-02873-RMG           Date Filed 05/21/21       Entry Number 1623-1           Page 17 of 21

Attachment B: Response to GETS RADR                                                                       Page B-2
BRRTS #02-38-580694
Required Revisions to the GETS Monitoring Plan


Include a Commissioning Plan in the GETS Monitoring Plan to cover the commissioning through first 6 months
of operations of the GETS and that incorporates elements from Wis. Adm. Code § NR 724.13, including:

    •    Plans for sequencing the startup of the extraction wells and treatment system,
    •    A monitoring and decision framework for selecting the extraction well pumping rates and treatment
         parameters and any stop conditions or contingency plans based on monitoring results.
    •    Decision criteria based on monitoring of the influent and effluent from the treatment system and the
         response measured in the surface water and groundwater monitoring network.

The Commissioning Plan is an addition or supplement to the startup phase of monitoring for groundwater and
surface water that JCI/Tyco has included in the Monitoring Plan.

Revision 2: Update the Monitoring Well Network:

The required updates to the groundwater monitoring network are as follows:

    •    Construct a new well near piezometer PZ-22S/-22D to a depth of approximately 52 ft bgs with a 5-foot
         well screen; include as part of sampling plans for water level gauging and baseline and semi-annual PFAS
         sampling.
    •    Add existing monitoring wells PZ-1S and PZ-15S into the baseline and quarterly PFAS sampling.
         Include both wells in the water-level gauging.
    •    Collect groundwater samples for PFAS from the five temporary piezometers proposed for Ditch B (TPZ-
         U03, TPZ-M09, TPZ-M07, TPX-M04, and TPZ-M01). Collect the samples concurrent with the surface
         water samples and the water-level measurements at these locations.


Revision 3: Update the Sampling Frequency:

The required updates to the sampling frequency schedule are as follows:

    •    Pre-Startup: No changes.
    •    Startup Phase: Incorporate two changes to the sampling frequency during this phase.

             o   Increase the PFAS sampling frequency to monthly for each extraction well after pumping is
                 initiated in that well.

             o   Add a contingency plan to gauge water-levels in the mini-piezometers and sample groundwater
                 and surface water in Ditch B when groundwater pumping from the GETS is stopped for 24-hours
                 or more. The contingency sampling must be done in addition to the sampling scheduled to occur
                 when the GETS is operating. (If multiple stoppages are needed in a month, only one contingency
                 sample event is required for that monthly period.)
    •    Short-Term Phase: For wells scheduled to be sampled annually for PFAS, increase the sampling
         frequency to semi-annually.
    •    Long-Term Phase: Because modifications to this phase of monitoring are expected in the future, no
         comments are provided to the sampling frequency in the long-term phase as this time. (See below for the
         requirement to submit a revised long-term monitoring plan following completion of the short-term phase.)
        2:18-mn-02873-RMG           Date Filed 05/21/21         Entry Number 1623-1            Page 18 of 21

Attachment B: Response to GETS RADR                                                                          Page B-3
BRRTS #02-38-580694
Required Revisions to the GETS Monitoring Plan


Revision 4: Update the Reporting Schedule:

The required updates to the reporting schedule are described below and are also summarized in Attachment C.

    •    Pre-Startup: Provide the DNR with a data package of the pre-startup monitoring results at least 15-days
         prior to initiating operations of the GETS. Include a summary of the flow and stage measurements for
         Ditch B in the submittal. Present the data in summary tables that can be updated with future monitoring
         data. Describe how results affect the basis of design or proposed operations for the GETS and use the data
         as baseline data from which to compare the monitoring results collected after startup of the GETS.

    •    Startup Phase: Provide the DNR with startup progress reports during the Startup Phase. Submit weekly
         for the first 8 weeks and monthly thereafter through the end of the Startup Phase (anticipated to end 6
         months after initiating operations of the GETS). Include a summary of the O&M; any operational
         challenges, modifications or contingency actions taken during the reporting period; and any monitoring
         data collected/received during the reporting period. The startup progress reports do not require a Wis.
         Adm. Code ch. NR 749 review fee, and separate data notifications to DNR are not required if the data is
         included in the startup progress reports.

    •    Short-Term Phase: After completion of the Startup Phase, the DNR approves JCI/Tyco’s request to
         submit the Wis. Adm. Code § NR 724.17 long-term monitoring data with the semi-annual O&M
         progress reports per Wis. Adm. Code § NR 724.13(3). JCI/Tyco should number the semi-annual
         progress reports sequentially starting with #1 for the first semi-annual report. JCI/Tyco is not required to
         use Form 4400-194 for the progress reports. The semi-annual progress reports must include the
         performance parameters approved for use in reporting outcomes from GETS (see below).

    •    Long-Term Phase: It is likely that modifications to the monitoring program and some performance
         metrics will be needed based on the results from the short-term phase monitoring. At the completion of
         the short-term phase, submit an updated Monitoring Plan specific to the long-term phase of the
         monitoring. Continue to complete the short-term phase of the plan until the DNR reviews and approves
         the updates to the long-term monitoring plan.


Revision 5: Specify Performance Parameters and Tools for Reporting Outcomes from the GETS:

Specify the parameters and tools (e.g., calculations, figures, charts, tables) that will be used to document
outcomes of the GETS in the semi-annual progress reports. These outcomes are specific to the changes in
groundwater and surface water conditions that occur in response to the GETS interim action. (The parameters that
JCI/Tyco must use to measure the performance of the treatment system will be defined in the WPDES Permit.) At
the end of the short-term phase of monitoring, JCI/Tyco may propose revisions to the parameters and tools used to
document outcomes when it submits the revised long-term monitoring plan.

Examples that align with the DNR’s minimum expectations are as follows:

    •    Document reductions in groundwater upwelling in the upper, middle and lower reaches of Ditch B.
             o   Summarize the head differential in groundwater and surface water at each mini-piezometer and
                 include the average effluent discharge rate and stream flow rate recorded on the day
                 measurements were collected.
             o   Summarize the daily average total flow rate in Ditch B together with the daily average effluent
                 discharge rate and stream gauge measurements (when available).
             o   Identify locations or conditions contributing to any observed upwelling in Ditch B.
          2:18-mn-02873-RMG           Date Filed 05/21/21         Entry Number 1623-1            Page 19 of 21

Attachment B: Response to GETS RADR                                                                           Page B-4
BRRTS #02-38-580694
Required Revisions to the GETS Monitoring Plan


      •    Monitor and assess groundwater migration from the FTC.
               o   Summarize water levels measured in the monitoring well and surface water monitoring networks.
               o   Include figure(s) showing measured groundwater levels and capture zones.
               o   Include at least one cross-section through Ditch B that shows extraction well(s), measured
                   groundwater levels and the extent of the capture zone.

      •    Document where PFAS concentrations in surface water in Ditch B are reduced.
               o   Summarize the groundwater and surface water concentrations for all PFAS analyzed at each
                   mini-piezometer location.
               o   Summarize the perfluorooctanoic acid (PFOA) and perfluorooctanesulfonic acid (PFOS)
                   concentrations and flow rate measured in surface water and the PFOA and PFOS concentrations
                   and flow rate measured in the treated effluent on or about the same day.
               o   Include a figure with one or more sets of measurements of surface water flow rates and
                   concentrations of PFOA and PFOS and include the treated effluent measurements from or about
                   the same day.
               o   Include trend plot(s) of the stream flow rate and PFOA and PFOS concentrations measured at the
                   influent downstream Ditch B Treatment System location for the reporting period.
               o   Identify locations or situations contributing to potential increases observed in PFAS
                   concentrations in Ditch B.

      •    Document whether PFAS concentrations in groundwater are stable to decreasing.
               o   Provide a table summarizing PFAS concentrations over time in each monitoring well.
               o   Provide trend plots for concentrations of certain PFAS in each monitoring well. Suggested PFAS
                   include: PFOA, PFOS, perfluorohexanoic acid (PFHxA), 6:2 fluorotelomer sulfonic acid (FTSA).
               o   Include an isoconcentration map and a cross-section through the capture zone with the most
                   recent available data. These may be limited to PFOA for the semi-annual progress reports.

      •    Track PFAS mass 1 removal over time in each extraction well (as needed to make decisions on system
           optimization and sustainability).
               o   Summarize the average operating flow rate, run time, and volume of groundwater removed per
                   month in each extraction well.
               o   Calculate an estimate of PFAS mass extracted from each well for the reporting period based on
                   total volume removed and measured PFAS concentration(s) in each well. Include a running total
                   of the cumulative estimated mass of PFAS extracted from each well since startup.
               o   Provide trend plots of the cumulative mass of PFAS pumped from each well since startup.

      •    Track PFAS mass1 of captured and removed by the GETS (as needed to make decisions on system
           optimization and sustainability).
               o   Summarize the volume of groundwater captured by the GETS and discharged by the GETS per
                   reporting period and cumulative total volume treated since startup.
               o   Summarize the influent and effluent concentrations from the GETS treatment system during the
                   reporting period.


1
    PFAS mass = Sum of all PFAS detected or mass per detected compound for laboratory analysis for 36 PFAS.
       2:18-mn-02873-RMG         Date Filed 05/21/21       Entry Number 1623-1          Page 20 of 21

Attachment B: Response to GETS RADR                                                                   Page B-5
BRRTS #02-38-580694
Required Revisions to the GETS Monitoring Plan


           o   Calculate an estimate of PFAS mass captured and removed by the GETS during the reporting
               period and a cumulative total of PFAS mass captured and removed since startup.
           o   Provide a trend plot of the cumulative of PFAS captured and removed by the GETS since startup.
           o   Provide an estimate of PFAS mass remaining in the groundwater at the Site.
   •    Evaluate sustainability of the GETS operations in accordance with Wis. Adm. Code § NR 722.09(2m).
           o   Summarize the run time and downtime of the GETS during the reporting period.
           o   Include estimate of energy use by GETS per reporting period and cumulative total.
           o   Include summary of carbon regeneration volume/mass per reporting period and cumulative total.
           o   Include summary of disposal volume/mass for filters and ion exchange resin per reporting period
               and cumulative totals.
        2:18-mn-02873-RMG                       Date Filed 05/21/21             Entry Number 1623-1                    Page 21 of 21

Attachment C: Response to GETS RADR                                                                                                      Page C-1
BRRTS #02-38-580694
Schedule and Submittal Summary


The following table summarizes the schedule of certain requirements identified in the DNR’s conditions of
approval of the GETS RADR and is organized based on the phases of monitoring that JCI/Tyco identified in its
Wis. Adm. Code § NR 724.17 Long-Term Monitoring Plan (“Monitoring Plan”) for the GETS.


                                                                                                                                          NR 749
                                         Action Item                                                     Schedule
                                                                                                                                           Fee?


 Pre-Startup Phase

  Implement Pre-Startup monitoring                                                 Spring 2021 – Fall 2021
  Submit a revised Monitoring Plan (Wis. Adm. Code § NR 724.17)
    Incorporate a Commissioning Plan and the revisions specified in         Due July 17, 2021                                               
    Attachment B
  Host a public meeting and update the GETS factsheets to share objectives,
  expected outcomes and monitoring that align with the information          At least 30 days prior to Startup Phase
  presented in the GETS RADR (Wis. Adm. Code § NR 714.07)
  Submit Pre-Startup monitoring data                                               At least 15 days prior to Startup Phase

 Startup Phase1

                                                                                   After JCI/Tyco has obtained all necessary
  Start operations of the GETS                                                     permits and approvals and construction is
                                                                                   complete.
  Implement the Commissioning Plan and complete the Startup Phase of               Duration of at least 6 months after starting
  monitoring                                                                       operations of the GETS1
  Submit startup phase progress reports2
                                                                                   Weekly for 8 weeks, then monthly until Startup
    Include a brief summary of the O&M and any data collected/received             Phase is complete1
    during the reporting period.

  Submit a final O&M plan (Wis. Adm. Code § NR 724.13) with the
                                                                                   120 Days after starting operations of the GETS           
  construction documentation report (Wis. Adm. Code § NR 724.15)

 Short-Term Phase

  Implement the Short-Term Phase of monitoring                                     Initiate after Startup Phase is complete1

  Submit NR 724.13(3) progress reports2                                            Semi-Annually
    Include summary of the O&M and the parameters approved to                      (Submit progress report #1 approximately 6               
    document outcomes of the GETS from the Monitoring Plan                         months after starting operations of the GETS)

  Submit a revised Monitoring Plan (Wis. Adm. Code § NR 724.17)                    Approximately 2 years after starting operations          
  specific the Long-Term Phase of monitoring                                       of the GETS and following progress report #4

 Long-Term Phase

  Implement the Long-Term Phase of monitoring                                      After the revised Monitoring Plan is approved

  Submit NR 724.13(3) progress       reports2
    Include summary of the O&M and the parameters approved to                      Semi-Annually                                            
    document outcomes of the GETS from the revised Monitoring Plan

   Footnotes:
   1
     The Startup Phase is not to be less than 6 months but could be longer if JCI/Tyco is still implementing its Commissioning Plan to refine
      operations of the GETS.
   2
       The progress reports do not require use of Form 4400-194.
